Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA Email September 24, 2014 Alberto H. Zapata, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission Mail Stop 5-6 treet, NE Washington, DC20549-0506 RE:Lincoln National Variable Annuity Account L of The Lincoln National Life Insurance Company Registration Statement on Form N-4 for Group Variable Annuity Contracts File No. 333-198911 Lincoln Retirement Income RolloverSM Version 1 Dear Mr. Zapata: On behalf of The Lincoln National Life Insurance Company (“Lincoln”) and Lincoln National Variable Annuity Account L (“the Account”), enclosed is a courtesy copy of the initial registration statement under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-4 (the “Registration Statement”) for certain group variable annuity contracts marketed under the name Lincoln Retirement Income RolloverSM Version 1 (“the RIR Contracts”).The Registration Statement was filed with the Securities and Exchange Commission via EDGAR on September 24, 2014. The RIR Contracts are in many respects similar to certain group variable annuity contracts issued by Lincoln through the Account (specifically, Lincoln Secured Retirement IncomeSM Version 1; File No. 333-187072) (the “SRI Contracts”). The disclosure included in the Registration Statement is based on the disclosure included in the currently effective registration statement for the SRI Contracts although it has been modified to reflect language specific to this product. The registration statement for the SRI Contracts was previously reviewed by the staff of the Office of Insurance Products, Division of Investment Management (“the Staff”). The enclosed copies of the prospectus and Statement of Additional Information included in the Registration Statement have been marked to show changes from the current prospectus and statement of additional information for the SRI Contracts. As stated in the transmittal letter for the Registration Statement, we respectfully request that the Registration Statement be given selective review (Release IC-13768). The SRI Contracts are sold to Lincoln’s defined contribution plans to provide participants with guaranteed lifetime periodic withdrawals.The RIR contracts will be made available to those former plan participants who are eligible for a rollover distribution and wish to carry over their current benefit and establish an IRA. Under the RIR Contracts, the participant will continue (or may begin) to receive the Guaranteed Withdrawal Benefit, which provides guaranteed lifetime periodic withdrawals that may increase based on annual step-ups and age-based increases to the withdrawal amount, regardless of the investment performance of the contract. The only material difference between the RIR Contracts and the SRI Contracts is that the RIR Contracts have an annual asset charge for the administration of the IRA that is deducted monthly. Other notable differences include: · the use of the following terms:certificate, annuitant, annuitant account value (RIR Contracts) instead of contract, contractowner, and contract value (SRI contracts); · language to account for the rollover to the IRA; · language applicable to those who previously began receiving benefits under the SRI Contract before the rollover and applicable to those who elected to receive benefits under the IRA. We believe the blacklining accurately reflects the differences outlined above. Any questions or comments regarding this filing may be directed to my attention at 260-455-3917.Thank you for your assistance. Sincerely, Mary Jo Ardington Associate General Counsel Lincoln Retirement Income RolloverSM Version 1 Group Variable Annuity Contract with Certificates Lincoln National Variable Annuity Account L Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
